ON REHEARING
PER CURIAM.
Appellant’s motion for rehearing is denied. However, we certify, pursuant to Florida Rule of Appellate Procedure 9.030(a)(2)(A)(v), the following question as one of great public importance:
WHETHER THE CRIMES FOR WHICH THE DEFENDANT WAS SENTENCED TO CONSECUTIVE THREE-YEAR MINIMUM TERMS PURSUANT TO SECTION 775.087(2), FLORIDA STATUTES, WERE “OFFENSES [WHICH AROSE] FROM SEPARATE INCIDENTS OCCURRING AT SEPARATE TIMES AND PLACES” WITHIN THE MEANING OF THE RULE ANNOUNCED IN PALMER V. STATE, 438 So.2d 1 (FLA.1983).
This identical question has been certified to the supreme court in Wilson v. State, 449 So.2d 822 (Fla. 1st DCA 1984), and in Ames v. State, 449 So.2d 826 (Fla. 1st DCA 1984).
GLICKSTEIN, WALDEN and BARK-ETT, JJ., concur.